Citation Nr: 1025570	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee (left knee disability), claimed as 
secondary to service-connected right knee degenerative joint 
disease.  

2.  Entitlement to an increased rating for the Veteran's service 
connected posttraumatic stress disorder (PTSD), to include 
entitlement to a temporary total rating based on the Veteran's 
hospitalization. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had three periods of active service: from July 1967 
to June 1971, from September 1977 to May 1982, and from April 
1987 to June 1994.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of December 2004 and August 2007 by the 
Department of Veterans Affairs (VA) Seattle, Washington Regional 
Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge in June 
2009.  A transcript of the hearing has been associated with the 
claims folder.

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 19, 2008, the Veteran's PTSD was 
manifested by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks, but not by occupational and social 
impairment with reduced reliability and productivity.  

2.  Since September 19, 2008, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity, but not by occupational and social 
impairment with deficiencies in most areas.  

4.  The Veteran attended a VA inpatient PTSD program from April 
30, 2009 to June 25, 2009, and his absences from this program 
were approved by the program's doctors.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to 
September 19, 2008 for the Veteran's service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, Diagnostic Code 
(DC) 9411 (2009).

2.  The criteria for a rating in excess of 50 percent since 
September 19, 2008 for the Veteran's service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, DC 9411.

3.  The criteria for a temporary total evaluation due to hospital 
treatment in excess of 21 days for a service-connected disability 
are met for the period of April 30, 2009 through June 25, 2009.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.29 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

A review of the Veteran's claim is instructive.  The Veteran 
first sought service connection for his PTSD in July 1994.  A 
November 1994 rating decision granted service connection and 
assigned a 10 percent rating.  

The Veteran sought an increased rating for his PTSD in June 2004.  
His rating was increased to 30 percent in a December 2004 
decision.  In a July 2005 letter, the Veteran informed the RO of 
his treatment in an inpatient PTSD program at the American Lake 
VAMC.  The RO granted a temporary total rating for the Veteran's 
treatment (from March 2005 to May 2005) in an August 2005 rating 
decision.  The Veteran filed his Notice of Disagreement in 
October 2005.  The RO issued a Statement of the Case in April 
2006.  In an October 2008 rating decision, the RO increased the 
Veteran's rating to 50 percent, effective September 19, 2008.  In 
a June 2009 Supplemental Statement of the Case, the RO confirmed 
its earlier rulings and denied a temporary total evaluation based 
on the Veteran's attendance at a second inpatient PTSD treatment 
program in the spring of 2009.  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, where service connection has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Again, the Veteran's PTSD has been rated as 30 percent disabling 
prior to September 19, 2008, and as 50 percent disabling since 
that point.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that VA regulations require that when the 
symptoms and/or degree of impairment due to a veteran's service-
connected psychiatric disability cannot be distinguished from any 
other diagnosed psychiatric disorders, VA must consider all 
psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Though the claim for an increased rating for PTSD remains a 
single issue, there are actually three separate matters for the 
Board to analyze: entitlement to a rating in excess of 30 percent 
prior to September 19, 2008; entitlement to a rating in excess of 
50 percent since September 19, 2008; and entitlement to a 
temporary total evaluation for PTSD under 38 C.F.R. § 4.29.  Each 
of these matters is discussed separately below.  

Entitlement to a Rating Higher than 30 Percent Prior to September 
19, 2008

Following the Veteran's June 2004 claim for an increased rating 
for PTSD, the RO increased the Veteran's rating to 30 percent 
effective March 12, 2004 in a December 2004 rating decision.  His 
rating was increased to 50 percent effective September 19, 2008 
in an October 2008 rating decision.  As the RO has in effect 
already staged the Veteran's rating, the Board must determine 
whether the Veteran is entitled to a rating higher than 30 
percent for the period from March 12, 2004 to September 19, 2008.  

Evidence from this period includes the results of a PTSD 
examination, records of the Veteran's VA treatment, records of 
the Veteran's PTSD treatment at the Tacoma Vet Center, and the 
Veteran's own statements.  When read together, this evidence 
illustrates that the 30 percent rating that is currently assigned 
is proper.  

Again, a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

The collective evidence shows that the Veteran's PTSD is 
productive of occupational and social impairment with occasional 
decrease in work efficiency.  Throughout this specific period, 
the medical evidence indicates that the Veteran complained of 
suffering from insomnia and nightmares, increasing irritability 
at work, anger and anxiety problems.  Importantly, in the 
Veteran's September 2004 VA examination, the examiner reported 
that the Veteran had overall good relations with others and had 
the ability to maintain effective relations at home and in the 
workplace. 

Occupationally, the evidence shows that during this period, the 
Veteran was gainfully employed with the Washington State 
Department of Social Health Services (DSHS).  The Veteran 
complained of increasing irritability while at work, and he 
stated that he had difficulty concentrating on his tasks.  His 
reports are echoed by two employee evaluations associated with 
the claims file, covering periods from February 2006 to February 
2007, and February 2007 to February 2008.  These show that while 
the Veteran was completing an above average number of interviews 
in his position, his accuracy on the reports of these interviews 
needed improvement.  These records further show that the Veteran 
missed work in order to attend VA counseling sessions, and that 
he needed to provide his supervisor with more advance notice 
prior to his attending these sessions.  The Veteran's statements 
- which the Board finds to be credible and competent - when read 
with the employee evaluations, demonstrate the occupational and 
social impairment with occasional decreases in work efficiency 
and intermittent periods of inability to perform occupational 
tasks that are the hallmark of the 30 percent rating assigned.  

The GAF scores from this period also show the appropriateness of 
the assigned rating.  In a May 2004 record from the Madigan Army 
Medical Center, an Army psychologist described the Veteran as 
suffering from sleep disturbances, flashbacks, anxiety and anger 
problems.  The psychologist assigned the Veteran a GAF score of 
55.  In a VA PTSD examination in September 2004, the examiner 
assigned a GAF range of 65-70.

The Board finds the GAF range assigned by the VA examiner to be 
more probative, as the examiner reviewed the Veteran's entire 
medical history, and the examiner supported his findings in the 
record.  Again, a GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Importantly and as mentioned above, the examiner 
stated that though the Veteran reported preferring to be alone 
and struggling in new social environments, the Veteran 
nonetheless had overall good relations and the ability to 
maintain effective relations both at home and in the workplace.  
The examiner wrote that the Veteran's PTSD would pose 
intermittent difficulties for him in occupational endeavors.  
This description is thus consistent with the assigned GAF range 
of 65-70.  

In various letters and statements to the RO, both the Veteran and 
his wife described the manifestations of the Veteran's PTSD.  The 
Veteran described suffering from insomnia and nightmares, anger 
and irritability, a lack of motivation, and depression.  The 
Veteran's wife similarly spoke of how the Veteran suffered from 
depression, inattentiveness, loneliness, sleep problems, and 
irritability.  

The Board finds the Veteran and his wife to be competent to 
discuss the specific symptoms of the Veteran's PTSD, and as their 
descriptions are consistent with the findings of the medical 
evidence from this period, the Board finds them to be credible.  
Further, the Board notes that these symptoms are consistent with 
the 30 percent rating assigned.  While the Veteran did speak of 
increased irritability at work, he was still gainfully employed 
during this period.  Also, while the Veteran and his wife 
described him as preferring to be alone, he nonetheless 
maintained relationships with his wife and daughters.  

An increased 50 percent rating would only be warranted with 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Here, the evidence does not show such reduced reliability and 
productivity.  The employee evaluations from DSHS stated that 
while the Veteran needed to increase the accuracy in his 
interviews, he was nonetheless performing an above average number 
of interviews.  Further, the examiner in the September 2004 VA 
examination stated that though he had some difficulty in his 
relations with others, the Veteran maintained overall good 
relations with others and his PTSD would only result in 
intermittent difficulties in an occupational setting.  These 
descriptions are thus not consistent with the reduced reliability 
and productivity required for a higher 50 percent rating.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  As outlined by the Court of Appeals for 
Veterans Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case, the applicable rating criteria are 
adequate to evaluate the Veteran's disability.  The Veteran has 
consistently been found to suffer from insomnia and nightmares, 
panic attacks, a lack of motivation, and a difficulty in 
maintaining effective relationships.  These symptoms are 
contemplated under the applicable rating criteria for PTSD, 
ending the Board's inquiry and resulting in a finding that an 
extraschedular evaluation is not appropriate in this case.  

In summary, the Board finds that during the period from March 12, 
2004 to September 18, 2008, the Veteran's PTSD was productive of 
occupational and social impairment with occasional decrease in 
work efficiency.  Accordingly, the Board concludes that the 
criteria for a rating higher than 30 percent for this period have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, DC 9411.

Entitlement to a Rating Higher than 50 Percent Since September 
19, 2008

As stated above, the Veteran's rating for PTSD was increased to 
50 percent effective September 19, 2008.  As the evidence 
indicates that the Veteran's symptomatology most closely 
approximates this 50 percent rating, his rating shall remain 
unchanged.  

Again, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. § 
4.130, DC 9411.  

Medical and lay evidence reflects that the Veteran's chief 
complaints continue to be social isolation, irritability and 
difficulty concentrating at work, nightmares and insomnia, and 
depression.  The September 2008 VA examination reported that the 
Veteran has difficulty establishing and maintaining effective 
social relationships.  Assessments from Mr. Keith Meyer, a 
private licensed mental health counselor who met with the Veteran 
in November 2009 and March 2010, reveal the Veteran to be 
suffering from irritability, difficulty sleeping, hypervigilence, 
an exaggerated startle response, and depression.  Mr. Meyer also 
reported that the Veteran isolates himself from his family and 
friends.  

In statements and testimony to the Board, both the Veteran and 
his wife have described him as being socially isolated, as 
suffering from nightmares and insomnia, as suffering from panic 
attacks, and as being irritable.  Their testimony also stated 
that the Veteran lacked motivation and was frequently depressed.  
The Board finds that the Veteran and his wife are competent to 
offer such observations, and as their testimony largely mirrors 
that of the medical evidence in the file, finds their statements 
to be credible.  More importantly, the Board also finds that 
these statements present symptomatology consistent with the 50 
percent rating assigned.  

Occupationally, the evidence also indicates that while the 
Veteran's PTSD is productive of some negative impacts on his job, 
he is nonetheless gainfully employed.  The Veteran has reported 
suffering from increased irritability and a difficulty in 
concentrating while at work as a result of his PTSD.  In his June 
2009 hearing, the Veteran stated that while his relationships 
with his boss and co-workers are fair, he has not missed any time 
from work as a result of his PTSD.  An employee evaluation from 
DSHS of the Veteran's performance from February 2008 to February 
2009 corroborates the Veteran's statements, as it reported that 
the Veteran conducted an above average number of interviews but 
his accuracy needed to improve.  Importantly, this evaluation 
also stated that the Veteran is well liked by his co-workers and 
that his participation in work activities was improving.  

GAF scores from two sources are also of note.  In the Veteran's 
September 19, 2008 PTSD examination, the examiner assigned a GAF 
score of 65.  Mr. Meyer, a private licensed mental health 
counselor who twice assessed the Veteran, assigned the Veteran a 
GAF score of 46.  

It is unclear why Mr. Meyer assigned such a low score, as the 
symptomatology reported by Mr. Meyer closely aligns with that 
recorded by the VA examiner.  As related above, a GAF score of 41 
to 50 indicates that the examinee has serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, or 
school functioning (e.g. no friends, unable to keep a job).  Mr. 
Meyer did not report that the Veteran suffered from symptoms 
consistent with a GAF score of 46.  Though the Veteran reported 
having few friends and isolating himself from others, he is 
married and remains employed.  He was reported to be suffering 
from depression, insomnia and irritability, but not from symptoms 
such as obsessional rituals, shoplifting or suicidal ideation.  

The Board believes that the GAF score of 65 assigned by the VA 
examiner is a better indication of the Veteran's current 
symptomatology.  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  The VA examiner did report that the Veteran has 
difficulty establishing and maintaining effective occupational 
and social relationships.  That being said, the examiner found 
that the Veteran does not have difficulty performing his 
activities of daily living.  He reported that the Veteran 
continues to suffer from depression and insomnia, symptoms which 
are also consistent with a GAF score of 65.  

An increased 70 percent rating would only be warranted if the 
Veteran showed occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.  

Again, the evidence detailed above does not demonstrate that the 
Veteran suffers from occupational and social impairment with 
deficiencies in most areas.  Though he has complained of 
irritability and decreased concentration on the job, he is 
nonetheless employed and his employee evaluations have been 
favorable.  Though he and his wife have reported that their 
marriage is strained, they are seeking counseling and remain 
married.  Also, the Veteran did express a suicidal ideation in an 
October 2009 letter - stating that his wife may be better off if 
he "just ended it all" - but there is no evidence that this 
ideation resulted in occupational and social impairment with 
deficiencies in most areas due to symptoms.  There is no evidence 
that the Veteran has obsessional rituals, and his speech has 
never been found to be illogical or obscure or irrelevant.  While 
he suffers from panic attacks, these do not affect his ability to 
function independently or effectively.  His personal appearance 
and hygiene have consistently been described as appropriate.  
While the Veteran has difficulty in maintaining effective 
relationships, he does not have an inability to do so.  

Also, the Veteran's disability is not so severe as to warrant an 
extraschedular rating.  Once again, the applicable rating 
criteria are adequate to evaluate the Veteran's disability.  See 
Thun, 22 Vet. App. at 115.  The Veteran has consistently been 
found to suffer from insomnia, nightmares, panic attacks, 
difficulty concentrating, and a difficulty in maintaining 
effective relationships.  These symptoms are contemplated under 
the applicable rating criteria for PTSD, ending the Board's 
inquiry and resulting in a finding that an extraschedular 
evaluation is not appropriate in this case.  

Again, since September 19, 2008, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity, but not by occupational and social 
impairment with deficiencies in most areas.  Accordingly, the 
Board concludes that the criteria for a 70 percent rating for the 
Veteran's PTSD since September 19, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.41, 4.130, DC 9411.

Entitlement to a Temporary Total Rating for PTSD

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions of 
the rating schedule when it is established that a service- 
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29.  

The governing regulation also addresses absences from inpatient 
treatment and how VA is to evaluate such absences.  Under the 
regulation, an authorized absence in excess of 14 days or a third 
consecutive authorized absence of 14 days will be regarded as the 
equivalent of hospital discharge and will interrupt 
hospitalization.  § 4.29(a)(2).  More importantly, however, the 
regulation states that a temporary release which is approved by 
an attending Department of Veterans Affairs physician as part of 
the treatment plan will not be considered an absence.  § 4.29(a).

The Veteran seeks a temporary total rating for PTSD for inpatient 
PTSD treatment that he received in the VA domiciliary program at 
American lake.  The Veteran's claims file reflects that he was 
previously granted such a temporary total rating for a previous 
inpatient program in spring 2005.  

Records of the Veteran's inpatient treatment have been obtained 
and associated with the claims file.  These records show that the 
Veteran entered the domiciliary program on April 30, 2009 and 
received constant treatment until his discharge from the program 
on June 25, 2009.  These records also show that the Veteran left 
the program many nights, reflecting that he planned on staying 
with "friends and family."  A multiple day absence from May 22 
to May 26 was also noted.

A September 2009 letter from Dr. Dale Smith, a psychologist at 
the inpatient facility that treated the Veteran, addressed these 
absences.  Dr. Smith stated that it was anticipated that the 
Veteran would leave the program over the Memorial Day weekend to 
visit his ailing mother in Texas.  Dr. Smith stated that this 
date was chosen as it would allow the Veteran more time in Texas 
without interfering with his inpatient treatment.  Dr. Smith also 
stated that, as the Veteran lived close to the facility, he would 
return home over the weekend and on some nights.  Dr. Smith 
stated that these overnight and weekend visits help to alleviate 
some of the stresses of the inpatient program.  Finally, Dr. 
Smith stated that the staff would label these visits as being 
with "friends and family" even if the Veteran simply returned 
to his own home.  

The Veteran described his inpatient treatment in his June 2009 
hearing.  The Veteran stated that he was encouraged to attend the 
inpatient program by his VA counselors.  Though the Veteran was 
working at the time of his inpatient treatment, he stated that he 
used leave under the Family Medical Leave Act in order to attend.  
The Veteran stated that during the program, he was seen daily 
(sometimes multiple times each day) by psychiatrists.  The 
Veteran further stated that though the program was of an 
inpatient nature, he was allowed to return home many nights and 
weekends. 

The Veteran spoke of this treatment again in subsequent letters.  
In a July 2009 letter, the Veteran detailed his attendance and 
his absences, highlighting his preapproved trip to Texas to visit 
his mother.  In a September 2009 letter, the Veteran stated that 
the treatment he received was stressful, as he was asked to write 
about his combat experiences in Vietnam and Somalia.  The Veteran 
stated that on these days, he preferred to return home rather 
than stay at the facility.  The Veteran further stated that while 
records reflect that he was staying with family and friends, he 
simply returned home.  

Again, to be eligible for a temporary total evaluation, the 
Veteran must have been hospitalized for treatment of a service-
connected disability in a VA facility for more than 21 days, and 
his absences may not exceed the limit proscribed by the 
regulation.  Here, there is no question that the Veteran's 2009 
inpatient treatment was for his service-connected PTSD.  The RO 
has denied the Veteran's claim, however, because it found his 
absences to be in excess of the maximum specified in the 
governing regulation.  

The Board, however, finds that the Veteran's absences conform to 
the regulation.  The Board reiterates that the applicable 
regulation states that a temporary release which is approved by 
an attending Department of Veterans Affairs physician as part of 
the treatment plan will not be considered an absence.  § 4.29(a).  
Dr. Smith's letter highlights the fact that the Veteran's 
releases were both temporary and approved as part of his 
treatment plan.  Accordingly, the Board concludes that the 
Veteran has met the criteria for a temporary total evaluation for 
PTSD, and such an evaluation shall be assigned.  38 U.S.C.A. §§ 
5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.29.

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, with regard to the Veteran's entitlement to a temporary 
total disability rating, the Board is granting the Veteran's 
claim.  As the Board is taking an action favorable to the 
Veteran, there can be no possibility of prejudice to him.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties 
to notify and assist with regard to this claim is thus 
unnecessary.  

With regard to the Veteran's claim for an increased rating for 
PTSD, the Veteran was sent a letter in August 2004 that informed 
him of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Subsequent to the Veteran's filing his claim, the Court held that 
in increased rating claims, VA must notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43-44 (2008), vacated sub. nom. Vazquez-Flores v. Shinseki, 
Nos. 2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).

The Board acknowledges that the August 2004 letter sent to the 
Veteran does not fully meet the requirements of Vazquez-Flores 
and is not sufficient as to content and timing.  Nonetheless, 
such prejudice has been overcome.  The Veteran was sent an 
updated notice compliant with Vazquez-Flores in August 2008, and 
he acknowledged his receipt of this letter.  Additionally, the 
Veteran is represented by a national service organization that is 
intimately familiar with the adjudication of Veterans' claims.  
Therefore, any notice deficiencies do not affect the essential 
fairness of the adjudication.  For this reason, no further action 
is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of his private treatment that the Veteran has provided to 
VA.  The Veteran was afforded a VA compensation and pension 
examination relevant to each of his claims now on appeal.  The 
Board notes that the evidence already of record is adequate to 
allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




ORDER

A rating in excess of 30 percent prior to September 19, 2008 for 
the Veteran's service-connected PTSD is denied.  

A rating in excess of 50 percent since September 19, 2008 for the 
Veteran's service-connected PTSD is denied.  

Entitlement to temporary total rating due to hospitalization in 
excess of 21 days for service-connected disability is granted for 
the period from April 30, 2009 through June 25, 2009 subject to 
controlling regulations governing the payment of monetary 
benefits.


REMAND

As noted above, the Veteran seeks service connection for a left 
knee disability, a condition that he contends is secondary to his 
service-connected right knee disability.  As this issue requires 
further development, it must be remanded.

Service connection may be established for disabilities shown to 
be secondary to an already service-connected disorder.  38 C.F.R. 
§ 3.310 (providing that a "disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.").  Since filing his claim in October 
2005, the Veteran has consistently maintained that his left knee 
disability developed as a result of his favoring his right leg.  

The Veteran underwent a VA examination November 2005.  In that 
examination, the examiner diagnosed the Veteran as suffering from 
severe degenerative changes in his left knee.  When asked to 
provide an opinion as to whether this disability is secondary to 
the Veteran's service-connected right knee disability, the 
examiner simply responded that he could not resolve the issue 
without resorting to mere speculation.  

The Veteran sought a second opinion regarding his left knee from 
Stephen Snow, MD.  Dr. Snow diagnosed the Veteran as suffering 
from osteoarthritis in his left knee.  In Dr. Snow's opinion, 
this osteoarthritis was more of a genetic tendency than any 
posttraumatic arthritis, as it seemed to develop through the 
course of the Veteran's life without any actual injury.  Dr. Snow 
did not, however, comment specifically on whether the Veteran's 
left knee problems developed secondary to the Veteran's right 
knee disability.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court provided 
guidance regarding medical opinions that state that the examiner 
cannot resolve a question without resorting to mere speculation.  
While it did not close the door on accepting such opinions, the 
Court wrote that "before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the basis 
must otherwise be apparent in the Board's review of the 
evidence."  Id. at 390.  Such an opinion "should reflect the 
limitations of knowledge in the medical community at large and 
not those of a particular examiner."  Id.  Finally, "the 
examiner should clearly identify precisely what facts cannot be 
determined."  Id.  

The Board notes that neither the VA examiner's nor Dr. Snow's 
opinion meets the threshold described in Jones.  Accordingly, the 
Board shall remand the Veteran's claim in order that he may be 
reexamined and an opinion be provided that conforms to the 
Court's guidance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination before an examiner with the 
appropriate expertise.  The examiner shall 
review the Veteran's claims file and medical 
history prior to examining him, and should 
note in his/her report that he conducted such 
a review.

After performing all necessary tests, the 
examiner is asked to provide two separate 
opinions as to the etiology of the Veteran's 
left knee disability.  First, the examiner 
shall provide an opinion as to whether the 
Veteran's left knee disability is more likely 
than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) proximately due to or the result of 
the Veteran's service-connected degenerative 
joint disease of the right knee.  Second, the 
examiner shall provide an opinion as to 
whether it is more likely than not, at least 
as likely as not, or less likely than not 
that the Veteran's left knee disability is 
causally related to his active service.  

Third, if the service connected right knee 
did not cause a left knee disability, please 
state whether the service-connected right 
knee aggravates (i.e. increase the severity) 
of the left knee disability beyond the 
natural progress of the disability.  If so, 
the extent should be explained.

The examiner must provide a complete 
rationale for any opinion advanced.  If the 
examiner determines that -with respect to 
either opinion - he cannot provide an opinion 
without resorting to mere speculation, then 
the examiner must provide a detailed reason 
why this is the case.  The examiner must 
further state what facts or information are 
missing that prevent him from forming an 
opinion without resorting to mere 
speculation.  

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
his claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


